Case 1:21-cv-22007-JEM Document 1 Entered on FLSD Docket 05/30/2021 Page 1 of 20




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                                               CASE NO:
  MICHELLE HERNANDEZ,
  individually,

         Plaintiff,

  v.

  TARGET CORPORATION d/b/a TARGET,
  a foreign corporation; and JANE DOE, as Store Manager

        Defendants.
  _______________________________________________/

                      TARGET CORPORATION’S NOTICE OF REMOVAL

         Defendant, TARGET CORPORATION (“Target”), by and through its undersigned

  counsel, and pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, and Rule 81(c) of the Federal Rules

  of Civil Procedure, hereby removes to this Honorable Court the action, Case No. 2020-026248-

  CA-01, filed in the Eleventh Judicial Circuit in and for Miami-Dade County, Florida, with full

  reservation of rights, exceptions, and defenses, and in support thereof states:

                                          I. BACKGROUND

         1.      On or about December 8, 2020, Plaintiff commenced the instant action by filing a

  Complaint (“Complaint”) in the Eleventh Judicial Circuit Court in and for Miami-Dade County,

  Florida. See Complaint, attached as Exhibit “A.”

         2.      Plaintiff’s Complaint was served on Target via its Registered Agent on or about

  February 2, 2021. See Return of Service and Summons, attached as Exhibit “B.”




                                                    1


                      150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                              TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:21-cv-22007-JEM Document 1 Entered on FLSD Docket 05/30/2021 Page 2 of 20




           3.    Within the Complaint, Plaintiff alleges negligence against Target because of

  injuries Plaintiff allegedly suffered on March 4, 2020, after an alleged slip and fall at a Target store

  located at 20500 SW 112th in Miami, Florida (“subject location”). See Exhibit “A” at ¶¶ 6-14.

           4.    Specifically, Plaintiff alleges that while a customer at the subject location on March

  4, 2020, she slipped and fell on a “hazardous unmarked liquid on the floor of an aisle” due to

  Target’s negligent failure to maintain its premises in a reasonably safe condition, correct a

  dangerous condition, and warn Plaintiff as to the existence of a dangerous condition. Id. at ¶¶ 9;

  10-14.

           5.    The Complaint generally alleges this is an action for damages in excess of

  $30,000.00 and therefore, meets the minimum state circuit court jurisdictional requirement. Id. at

  ¶ 1.

           6.    Further, the Complaint alleges that as a result of Plaintiff’s fall, she “suffered

  injuries and damages.” Id. at ¶¶ 26-28.

           7.    Plaintiff readily concedes within the Complaint that she resides in Miami-Dade

  County, Florida. Id. at ¶ 2. Plaintiff’s allegation that she resides in Florida is confirmed by her

  medical records for the medical treatment she allegedly received as a result of the March 4, 2020

  incident. Copies of said documents showing Plaintiff’s Florida citizenship are attached as

  Composite Exhibit “C.”

           8.    Target is a foreign corporation organized and existing under the laws of the State

  of Minnesota. Target maintains its principal place of business in Minneapolis, Minnesota. See

  2020 Annual Report and Florida Department of State, Division of Corporations Entity Detail

  attached as Exhibit “D.”




                                                     2


                     150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                             TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:21-cv-22007-JEM Document 1 Entered on FLSD Docket 05/30/2021 Page 3 of 20




         9.      Although Jane Doe is alleged to be a resident of Florida, the citizenship of Jane

  Doe is disregarded for purposes of citizenship. See Ex. “A” at ¶ 4; see also 28 U.S.C. § 1441(b)(1)

  (stating “in determining whether a civil action is removable on the basis of the jurisdiction under

  section 1332(a) of this title, the citizenship of defendants sued under fictitious names shall be

  disregarded”) (emphasis added).1

         10.     Disregarding the citizenship of Jane Doe in accordance with 28 U.S.C. §

  1441(b)(1), establishes that Target and the Plaintiff are diverse.

         11.     On March 10, 2021, Target propounded its First Set of Interrogatories upon

  Plaintiff. On May 3, 2021, Plaintiff served her Answers to Target’s First Set of Interrogatories.

  See Target’s First Set of Interrogatories and Plaintiff’s Answers, attached hereto as Composite

  Exhibit “E.”




  1
    On April 2, 2021, in the state court action, Plaintiff filed a Motion for Leave to File an Amended
  Complaint for the purpose of supplementing the “store manager”, Luz Del Alba Rivera (“Ms.
  Rivera”), for Jane Doe. See Motion attached as Exhibit “K.” Essentially, Plaintiff seeks to destroy
  diversity jurisdiction by fraudulently joining the store manager, Ms. Rivera, to this lawsuit despite
  the fact that her proposed Amended Complaint fails to allege any ultimate facts indicating Ms.
  Rivera actively participated in bringing about Plaintiff’s incident, despite Plaintiff testifying at her
  deposition that she had no knowledge of any Target employee being personally responsible for the
  area or knowing the substance was on the floor, and despite being advised by Target’s counsel that
  Ms. Rivera had no knowledge and/or involvement in the events surrounding the subject-incident.
  Stillwell v. Allstate Ins. Co., 663 F.3d 1329, 1332 (11th Cir. 2011); Henderson v. Wash. Nat’l Ins.
  Co., 454 F.3d 1278, 1281 (11th Cir. 2006); Evelyne Petigny v. Wal-Mart Stores East, L.P., Case
  No. 18-23762-CIV-MORENO, ECF. No. 19, (S.D. Fla. November 14, 2018); Franco v. Wal-Mart
  Stores East, L.P., Case No. 16-20706-CIV-MORENO, ECF No. 17 (S.D. Fl. March 10, 2016).
  Notably, when Target’s counsel advised Plaintiff’s counsel that it was willing to provide an
  affidavit from Ms. Rivera attesting to the fact she did not actively participate in bringing about
  Plaintiff’s incident and/or independently have any responsibility for the area at issue in this case,
  Plaintiff’s counsel alluded to the fact that his main reason for naming Jane Doe/Ms. Rivera (alleged
  to be a store manager) was for the sole purpose of defeating diversity jurisdiction.

                                                     3


                     150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                             TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:21-cv-22007-JEM Document 1 Entered on FLSD Docket 05/30/2021 Page 4 of 20




         12.     In her Answers to Interrogatories, Plaintiff claims to have sustained injuries and

  chronic pain to her neck, right shoulder, mid-back, lower back, and legs. See Composite Exhibit

  “E.”

         13.      On March 10, 2021, Target propounded its First Request upon Production on

  Plaintiff. On May 3, 2021, Plaintiff served her Responses to Target’s First Request for Production.

  See Target’s First Request for Production and Plaintiff’s Responses, attached hereto as Composite

  Exhibit “F.”

         14.     In response to Target’s First Request for Production, Plaintiff produced medical

  records which indicate that Plaintiff’s medical bills for treatment received in connection with the

  subject-incident currently amount to $33,790.53. See Plaintiff’s Medical Bills Produced in

  Response to Target’s First Request for Production, attached hereto as Exhibit “G.”

         15.     Additionally, Plaintiff’s medical records from Dr. Leon Andijar indicate that in the

  future, she will require additional Interlaminar Epidural Steroid Injections and a potential back

  surgery to treat her lower back injury sustained as a result of the alleged incident. See Plaintiff’s

  Medical Records from Dr. Leon Anijar dated May 7, 2021, attached hereto as Exhibit “H.”

         16.     On March 12, 2021, Target propounded its First Request for Admissions to

  Plaintiff. On May 3, 2021, Plaintiff filed her Responses to Target’s First Request for Admissions.

  See Target’s First Request for Admissions and Plaintiff’s Responses, attached hereto as

  Composite Exhibit “I.”

         17.     Within Plaintiff’s Responses to Target’s First Request for Admissions, she

  specifically admitted that she is seeking damages in excess of $75,000.00 and specifically denied

  that the damages she seeks is less than $75,000. See Ex. I at Nos. 8 & 9




                                                   4


                    150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                            TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:21-cv-22007-JEM Document 1 Entered on FLSD Docket 05/30/2021 Page 5 of 20




         18.     Accordingly, based on the totality of Plaintiff’s responses to Target’s discovery

  requests and the medical bills and records provided in connection with same, it is clear this matter

  is removable based on diversity of citizenship of the parties, and because the claimed amount in

  controversy is in excess of $75,000.00 exclusive of interest, attorney’s fees, and costs.

         19.     As part of this Notice of Removal, Target has attached a copy of the verified

  returned service of process, pleadings, and other papers filed in the Eleventh Judicial Circuit Court

  in and for Miami-Dade County, Florida, together with the docket sheet from the Clerk of the Court.

  See State Court Filings, attached as Exhibit “J.”

         20.     Target reserves the right to raise all defenses and objections in this action after the

  action is removed in this Court.

                                     II. REMOVAL IS TIMELY

         21.     On March 10, 2021, Target propounded its First Set of Interrogatories and First

  Request for Production to Plaintiff, to which Plaintiff served her answers and responses on May

  3, 2021. See Composite Ex. E & F.

         22.     Plaintiff’s May 3, 2021 answers and responses to Target’s First Set of

  Interrogatories and First Request for Production clearly establish that Plaintiff’s medical treatment

  for her claimed injuries will likely exceed this Court’s jurisdictional requirement. See Composite

  Ex. E; Ex. F; Ex. G; & Ex. H.

         23.     On March 12, 2021, Target propounded its First Request for Admissions to

  Plaintiff, to which Plaintiff responded on May 3, 2021. See Composite Ex. I.

         24.     Within Plaintiff’s May 3, 2021 Responses to Target’s First Request for Admissions,

  Plaintiff admitted that she is seeking damages in excess of $75,000.00. See Composite Ex. I at

  Nos. 8 & 9.


                                                   5


                    150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                            TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:21-cv-22007-JEM Document 1 Entered on FLSD Docket 05/30/2021 Page 6 of 20




           25.   28 U.S.C. § 1446(b)(3) allows Target to remove the instant case within thirty (30)

  days after receipt by Target, “through service or otherwise, of a copy of an amended pleading,

  motion, order or other paper from which it may first be ascertained that the case is one which is

  or has become removable.” Id. Responses to request for admissions constitute “other paper” under

  § 1446(b). See Lowery v. Alabama Power Co., 483 F.3d 1184, 1213, n. 61 (11th Cir. 2007) (noting

  that a number of documents have been judicially recognized as such “other papers” to provide the

  basis for removal, including answers and/or responses to interrogatories and requests for

  production); Wilson v. General Motors Corp., 888 F.2d 779, 782 (11th Cir. 1989); Dukes v. Wal-

  Mart, Inc., 2018 U.S. Dist. LEXIS 204199, at *8 (M.D. Ala. November 30, 2018); Murat v. Sam’s

  East, Inc., 2017 U.S. Dist. LEXIS 13955, at *3 (S.D. Fla. January 23, 2017); Garden Terrace Apts.

  No. 9 Ass’n v. W. Heritage Ins. Co., 2016 U.S. Dist. LEXIS 190994, at *5 (S.D. Fla. February 11,

  2016).

           26.   Similarly, other paper includes, documents and answers provides in response to

  discovery requests.. See Berman v. Target, 2015 U.S. Dist. LEXIS 190144 (S.D. Fla. December

  16, 2015); Monserrate v. Target Corp., 2014 U.S. Dist. LEXIS 193068 (S.D. Fla. April 7, 2014);

  Bencosme v. Target Corp., 2013 U.D. Dist. LEXIS 192025 (S.D. Fla. October 16, 2013); Wilson

  v. Target Corp., 2010 U.S. Dist. LEXIS 96399 (S.D. Fla. September 14, 2010).

           27.   In accordance with 28 U.S.C. § 1446(b)(3), Target files this Notice of Removal

  within thirty (30) days of the date that it received a copy of Plaintiff’s Answers and Responses to

  Target’s initial discovery requests (Interrogatories, Requests for Production, and Requests for

  Admission), which were the “other paper” that made it clear that removal was appropriate. See

  Composite Ex. E, Ex. F, & Ex. I. Thus, the instant Notice of Removal is timely filed.




                                                  6


                    150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                            TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:21-cv-22007-JEM Document 1 Entered on FLSD Docket 05/30/2021 Page 7 of 20




          28.     Venue exists in the United States District Court for the Southern District of Florida,

  Miami Division, because the Eleventh Judicial Circuit Court in and for Miami-Dade County is

  located in Miami, Florida, which is located within the United States District Court for the Southern

  District of Florida, Miami Division.

                III. THERE IS COMPLETE DIVERSITY WITHIN THE PARTIES

          29.     Under 28 U.S.C. § 1332(a)(1), “[t]he district court shall have original jurisdiction

  of all civil actions where the matter in controversy exceeds the sum or value of $75,000.00,

  exclusive of interest and costs, and is between – citizens of different States.” This action satisfies

  the complete diversity of citizenship requirement of 28 USC § 1332(a)(1) because Plaintiff is a

  citizen of Miami, Florida; Target is a citizen of Minneapolis, Minnesota; and the citizenship of

  “Jane Doe” is disregarded as fully set forth below.

          A.      Citizenship of Defendant, Target Corporation:

          30.     Target is a foreign for profit corporation organized under the laws of Minnesota

  with its principal place of business in Minneapolis, Minnesota. See Ex. “D.” Target is therefore a

  citizen of the State of Minnesota for purposes of diversity jurisdiction, which is the state of its

  incorporation and principal place of business. At no time material to this lawsuit has Target been

  a citizen of Florida.

          B.      Citizenship of Plaintiff, Michelle Hernandez:

          31.     At all times material to this action, Plaintiff “was an individual residing in in

  Miami-Dade County, Florida.” See Ex. “A” at ¶ 2. Although Plaintiff’s Complaint does not

  expressly use the word “citizenship” “[i]t is well established that a party’s residence is prima facie

  evidence of a party’s domicile,” and “[f]or purposes of diversity jurisdiction, a party’s domicile is




                                                    7


                     150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                             TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:21-cv-22007-JEM Document 1 Entered on FLSD Docket 05/30/2021 Page 8 of 20




  equivalent to his citizenship.” Katz v. J.C. Penney Corp., 2009 WL 1532129, *3 (S.D. Fla. June 1,

  2009) (Cohn, J) (internal citations omitted).

           32.      Here, Plaintiff unequivocally alleges she is a resident of Miami-Dade County,

  Florida. See Ex. “A” at ¶ 2. As such, Plaintiff’s Miami-Dade County, Florida residence is prima

  facie evidence of her domicile, which is equivalent to citizenship for purposes of establishing

  diversity. See Katz, 2009 WL 1532129 at *3.

           33.      In addition to the allegations of residency in her Complaint, Plaintiff’s medical

  records and bills that identify Plaintiff’s address as being in Miami, Florida, further establishes

  Plaintiff’s Miami-Dade County domicile which evidences her citizenship in Florida. See Ex. “C.”

           34.      Furthermore, at Plaintiff’s May 27, 2021 deposition, she testified that she has no

  plans to leave Florida and intends to remain within Miami, Florida.2

      C.         Citizenship of Jane Doe:

           35.      Plaintiff’s Complaint alleges that Jane Doe (i.e., the unnamed store manager) is a

  resident of Florida. See Ex. “A” at ¶ 4.

           36.      Although Jane Doe is alleged to be a resident of Florida, the citizenship of Jane Doe

  is disregarding for purposes of citizenship. See 28 U.S.C. § 1441(b)(1) (stating “in determining

  whether a civil action is removable on the basis of the jurisdiction under section 1332(a) of this

  title, the citizenship of defendants sued under fictitious names shall be disregarded”) (emphasis

  added). Accordingly, the citizenship of Jane Doe does not defeat diversity jurisdiction. See Roman

  v. Wal-Mart Stores E., LP, No. 6:20-cv-2197-0rl-28GJK, 2021 U.S. Dist. LEXIS 14538, at *6-7

  (M.D. Fla. Jan. 26, 2021) (noting that a fictitious name defendant’s citizenship is disregarded in

  the Court’s removal analysis.”)


  2
    Once the transcript from Plaintiff’s deposition is received, Target will supplement and provide an exhibit
  to support this assertion.
                                                       8


                       150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                               TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:21-cv-22007-JEM Document 1 Entered on FLSD Docket 05/30/2021 Page 9 of 20




          37.      In Plaintiff’s pending Motion for Leave to Amend, she seeks leave to join “store

  manager” Luz Del Alba Rivera (”Ms. Rivera”), a Florida resident, as a defendant. See Ex. “K.”

  However, as explained below, Plaintiff’s effort to sue Ms. Rivera is solely to defeat federal court

  jurisdiction constitutes a fraudulent joinder and fails as a matter of law.

                a. There Exists Complete Diversity Between The Parties Because The Joinder
                   Of Luz Del Alba Rivera As A Defendant Is A Fraudulent Attempt To Defeat
                   Valid Diversity Jurisdiction.

          38.      This situation where a Plaintiff seek to name John or Jane Does or even individual

  employees to a Complaint for negligence stemming from a slip and fall is not new. The law

  however is well settled that it is wholly improper for litigants to name random employees who

  have done nothing personally to bring about the Plaintiff’s alleged incident solely to avoid

  litigating in Federal Court. Nevertheless, this tactic persists.

          39.      Although Plaintiff and Target’s store managers are citizens of the State of Florida,

  complete diversity jurisdiction exists in this case under 28 U.S.C. § 1332(a)(1) because Plaintiff

  seeks to add a store manager as a Defendant solely to defeat otherwise valid jurisdiction; therefore,

  the citizenship of the store manager should be disregarded. See Stillwell v. Allstate Ins. Co., 663

  F.3d 1329, 1332 (11th Cir. 2011); Henderson v. Wash. Nat'l Ins. Co., 454 F.3d 1278, 1281 (11th

  Cir.2006)); Tapscott v. MS Dealer Serv. Corp., 77 F. 3d 1353, 1360 (11th Cir. 1996).

          40.      A defendant seeking to prove that a co-defendant was fraudulently joined must

  demonstrate by clear and convincing evidence either that: (1) there is no possibility the plaintiff

  can establish a cause of action against the resident defendant; or (2) the plaintiff has fraudulently

  pled jurisdictional facts to bring the resident defendant into the state court. See Stillwell, 663 F. 3d

  at 1332; Henderson, 454 F. 3d at 1281.




                                                     9


                     150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                             TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:21-cv-22007-JEM Document 1 Entered on FLSD Docket 05/30/2021 Page 10 of 20




         41.      The determination of whether the resident defendant has been fraudulently joined

  must be based upon the plaintiff’s pleadings at the time of removal, supplemented by any available

  affidavits submitted by the parties. See Pacheco de Perez v. AT&T Co., 139 F.3d 1368, 1380 (11th

  Cir. 1998).

         42.      The issue of whether there is no possibility the plaintiff can establish a cause of

  action against the resident defendant turns on whether liability can be imposed on the resident

  defendant. Hunt v. Target Corp., Case No. 14-80266-CIV, 2014 U.S. Dist. LEXIS 54179, at *3-5

  (S.D. Fla. Apr. 18, 2014); Tynes v. Target Corp., Case No. 12-24302-CIV, 2013 U.S. Dist. LEXIS

  40355, at *4-5 (S.D. Fla. Mar. 22, 2013). If a defendant shows that “there is no possibility that

  plaintiff can establish a cause of action against the resident defendant . . . the federal court must

  dismiss the non-diverse defendant and deny any motion to remand the matter back to state court.”

  Florence v. Crescent Resources, LLC, 484 F.3d 1293, 1297 (11th Cir. 2007).

         43.      Under Florida law, “a corporate agent or employee may not be held personally

  liable simply because of his general administrative responsibility or performance of some function

  of his employment—he or she must be actively negligent.” Id. (quoting McElveen v. Peeler, 554

  So.2d 270, 272 (Fla. 1st DCA 1989); see also Niurka De Varona v. Discount Auto Parts, LLC.,

  860 F. Supp. 2d 1344, 1348 (S.D. Fla. 2012) (quoting Orlovsky v. Solid Surf., 405 So.2d 1363,

  1364 (Fla. 4th DCA 1981) (“[i]t is well established under Florida law that [a store manager] does

  not incur personal liability for the corporation’s tort merely by reason of the officer’s official

  character”)).

         44.      In Tynes, the plaintiff, a Florida citizen, filed a complaint in state court alleging

  negligence against Target and an unnamed employee, John Doe, arising from a slip and fall

  incident inside a Miami Target store. Tynes, 2013 U.S. Dist. LEXIS 40355, at *1. The defendant


                                                   10


                     150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                             TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:21-cv-22007-JEM Document 1 Entered on FLSD Docket 05/30/2021 Page 11 of 20




  removed the case seeking to invoke diversity jurisdiction. Id at *1. Plaintiff moved to remand the

  case because the plaintiff identified through discovery the identity of John Doe—Target employee

  Wilbert A. Hernandez—and claimed that he was a resident of Miami-Dade County. Id at *2. In

  denying plaintiff’s motion to remand, Judge Moreno found there was little possibility that the

  plaintiff could prove a cause of action for negligence against Mr. Hernandez because the plaintiff

  failed to allege any individual duty was owed or that the tort in question was committed in the

  store manager’s individual capacity. Id. at *4-6. This case is no different as there is no evidence

  to be deduced that an individual duty was owed and breached by Ms. Rivera.

         45.     In Rutsky v. Target, the Plaintiff alleged in a proposed amended complaint that the

  Target employee negligently maintained and inspected Target’s floors, failed to warn or provide

  notice to Plaintiff about the dangerous condition on the floor and supervised the employees that

  created the dangerous conditions. Rutsky v. Target Corp., No. 12-61828-CIV, 2012 U.S. Dist.

  LEXIS 163367, at *2 (S.D. Fla. Nov. 14, 2012). In denying the requested relief, the Court noted

  that the proposed amendment supported a finding that Plaintiff’s motivation was to destroy

  diversity jurisdiction. Id. This case is no different and here, Plaintiff’s counsel alluded to the fact

  that he was seeking to name an individual Target employee to prevent Target from removing the

  matter to federal court which is clear proof that the purpose of the amendment here is to defeat

  federal jurisdiction. See -

         46.     In Niurka De Varona, the plaintiff, a Florida citizen, filed a negligence claim

  against Advance Auto Parts, a Virgina Corporation. Niurka De Varona, 860 F. Supp. 2d at 1345.

  The plaintiff amended her complaint and named the store manager, a Florida resident, as a joint

  defendant asserting a separate count of negligence against the store manager. Id. Specifically, the

  plaintiff alleged the store manager had a duty to use ordinary care to maintain the store premises


                                                    11


                     150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                             TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:21-cv-22007-JEM Document 1 Entered on FLSD Docket 05/30/2021 Page 12 of 20




  in a reasonable safe condition and was negligent by failing to remove the dangerous condition or

  warn the plaintiff of it. Id. Thereafter, the defendant removed the case arguing the citizenship of

  the store manager should be disregarded because he was fraudulently joined solely to avoid federal

  jurisdiction. Id. at 1346. In support of its notice of removal, Advance Auto Parts presented an

  affidavit from the store manager denying any personal responsibility for the plaintiff’s incident,

  attesting that he was not in the parking lot when the alleged accident occurred, that he could not

  see the parking lot from his vantage point in the store, and that he had no knowledge of any

  hazardous condition in the parking lot on the date of the incident. Id. The court denied the

  plaintiff’s motion to remand the stating “plaintiff has provided no facts showing that [the store

  manager] played any role in her injuries” and that a store manager does not incur personal

  liability for a corporation’s torts merely by reason of the store manager’s official title. See id.

  (citing Orlovsky, 405 So. 2d at 1364).

         47.     Similarly, in Pritchard, the court also denied plaintiff’s motion to remand because

  the plaintiffs failed to point to any evidence in support of their claim that the store manager was

  actively negligent. Pritchard v. Wal-Mart Stores, Inc., Case No. 8:09-cv-46, 2009 U.S. Dist.

  LEXIS 18593, at *7. In Pritchard, the plaintiffs filed suit against defendants Wal-Mart and one

  of its store manager in state court alleging claims of negligence and loss of consortium. Id. at *1.

  The plaintiffs alleged the store manager owed a duty to plaintiffs to exercise reasonable care in the

  maintenance, inspection, repair, warning, and mode of operation of the premises, and the store

  manager breached those duties by acting negligently in falling to exercise reasonable care in the

  maintenance, inspection, repair, warning, and mode of operation of the premises. Id. Wal-Mart

  removed the case based upon diversity jurisdiction despite the Florida citizenship of the store

  manager pursuant to the fraudulent joinder doctrine. Id. Thereafter, the store manager filed a


                                                   12


                    150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                            TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:21-cv-22007-JEM Document 1 Entered on FLSD Docket 05/30/2021 Page 13 of 20




  motion to dismiss based on fraudulent joinder. Id. The defendants submitted a declaration from

  the store manager, in which she stated she had no prior knowledge of the dangerous condition, and

  no one, including customers from her store, notified her of the dangerous condition prior to the

  plaintiff’s incident. Id. at *2. Wal-Mart submitted evidence that the store manager was not

  personally involved in the incident at issue, and as such, the store manager could not be found to

  be actively negligent. Id. at *3. The court agreed with Wal-Mart that the store manager was

  fraudulently joined as a defendant because the plaintiffs could not establish that the store manager

  was personally at fault for the plaintiffs' injuries as there was no evidence to support that the store

  manager was actively negligent. Id.

         48.     As made clear by Ms. Rivera’s Declaration, she did not own, control, or operate the

  Target store. See Luz Del Alba Rivera’s Declaration, attached hereto as Exhibit “L.” She did not

  have actual notice of the substance on the floor prior to the alleged incident. Id. at ¶¶ 8-12.

  Specifically, she did not place the substance on the floor, did not observe the substance on the floor

  before the incident, and no employee or customer told her about the substance on the floor before

  the incident. Id. The first time she learned about the substance on the floor was when she was

  paged to report to the area of the incident to respond to a guest incident. Id. at ¶ 13.

         49.     Similarly, Ms. Rivera did not have constructive notice of the substance on the floor

  prior to the alleged incident. Id. at ¶¶ 14-20. Specifically, on the day and time of the alleged

  incident, Ms. Rivera was the “Team Leader” for the “Food & Beverage” Department, but also

  designated as that shift’s “Leader on Duty.” Id. at ¶¶ 3-4; 7. As the “Leader on Duty,” her

  responsibilities included preparing cashier sheets, store reports, assisting with customer

  complaints/issues, responding to guest incidents and completing the required paperwork, and

  helping to make sure all departments were sufficiently staffed. Id. at ¶ 15. She was not responsible


                                                    13


                     150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                             TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:21-cv-22007-JEM Document 1 Entered on FLSD Docket 05/30/2021 Page 14 of 20




  for cleaning or maintaining Aisle A28 (within the “Essentials” Department), where the alleged

  incident occurred. Id. at ¶¶ 7; 14-19. Ms. Rivera was not in the area at or prior to the time of the

  alleged incident and was not required to be in that area. Id. Rather, Ms. Rivera was assigned to

  work in the “Food & Beverage” Department on the day and time of the alleged incident, which is

  an entirely different department and is not physically near where the alleged incident occurred.

  Ms. Rivera’s job duties as the “Leader on Duty” and/or “Team Leader” for the Food & Beverage

  Department did not require her to keep the floor clean in every location of the store, including for

  example, the floors in Aisle A28, the “Essentials” Department, the bathrooms, the front end of the

  store, or in the fitting rooms. Id.

          50.     Pursuant to Target’s policies and procedures for store safety, all Target employees,

  regardless of their position, are trained and instructed to keep a look out for spills or other

  hazardous conditions as they fulfill their job duties and walk the store. Id. at ¶¶ 17-18. Also, Target

  employees are trained regarding how to clean up and/or guard any spills or other hazardous

  conditions if they observe or are alerted to same. Id. To that end, spill stations with supplies to

  clean up spills or other substances are located in numerous locations in the store. Id. at ¶¶ 16-18.

          51.     On the day and time of the alleged incident, Ms. Rivera was doing her job in

  compliance with Target’s policies and procedures to ensure store safety. Id. at ¶¶ 3-15. She has

  no knowledge of any Target employee not doing their job in compliance with Target’s policies

  and procedures to ensure store safety on the day and time of the Plaintiff’s alleged incident. Id. at

  ¶ 20. She was employed with the store for one (1) year prior to the date of the alleged incident

  and she has no knowledge of any similar incidents occurring in the store or in Aisle A28. Id. at ¶

  21.




                                                    14


                     150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                             TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:21-cv-22007-JEM Document 1 Entered on FLSD Docket 05/30/2021 Page 15 of 20




         52.     Accordingly, there is evidence whatsoever of any active negligence on the part of

  Ms. Rivera. There is simply no possibility that Ms. Rivera knew or should have known about the

  substance on the floor in Aisle A28 before Plaintiff alleged incident or that she breached any duty

  which she could be deemed to owe Plaintiff.

         53.     Here, Plaintiff seeks to add Ms. Rivera as a party defendant solely because she was

  the “Leader on Duty” at the time of the alleged incident and not because she was actively negligent.

  Indeed, in discussions with Plaintiff’s counsel about this fact, Plaintiff’s counsel advised he was

  only willing to drop “Jane Doe” if Target’s counsel was willing to waive its right to remove this

  matter to Federal Court. See Declaration of Target’s Counsel, Alexa C. Bontkowski, Esq., attached

  hereto as Exhibit “M.”

         54.     In sum, the record evidence makes abundantly clear that (1) Plaintiff’s attempt to

  remove this matter is to defeat federal jurisdiction; (2) Ms. Rivera had no actual or constructive

  knowledge of the dangerous condition. Removal on these facts is proper and consistent with the

  applicable law.

         55.     After disregarding the fraudulently joined Co-Defendant (i.e., Jane Doe), there can

  be no dispute that the citizenship of the Parties is diverse. All the cases relied upon herein make

  crystal clear that there is no practical purpose achieved by suing both the owner/operator of the

  store where the slip and fall took place and the manager/employee who may have been on duty in

  the store at the time. See e.g. Judon v. Cumberland Farms, Inc., No. 17-14036-CIV-

  MARTINEZ/LYNCH, 2017 U.S. Dist. LEXIS 33144, at *5 (S.D. Fla. Mar. 6, 2017) (denying

  motion to amend and noting that Rutsky and Tynes show that it is the store’s owner/operator who

  is solely liable for the tort and that the Defendant's opposition to joinder and remand implies that

  it has full judgment solvency and bears full vicarious liability for its employed manager.).


                                                  15


                    150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                            TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:21-cv-22007-JEM Document 1 Entered on FLSD Docket 05/30/2021 Page 16 of 20




                                IV. AMOUNT IN CONTROVERSY

         56.     The amount in controversy in this lawsuit clearly exceeds $75,000.00.

         57.     Although Plaintiff’s Complaint does not specify an amount in controversy other

  than the state court circuit court jurisdictional minimum in excess of $30,000.00, Plaintiff’s

  Responses to Target’s First Request for Admissions evidences that Plaintiff’s damages exceeds

  this Court’s jurisdictional minimum amount in controversy of $75,000.00. See Ex. I.

         58.     Further, in response to Target’s First Request for Production, Plaintiff produced

  medical records and bills which indicate that Plaintiff’s medical bills for treatment received in

  connection with the subject-incident currently amounts to $33,790.53. See Ex. G.

         59.     Additionally, Plaintiff’s medical records indicate that in the future, she will likely

  require additional Interlaminar Epidural Steroid Injections and a back surgery to treat her lower

  back injury sustained as a result of the alleged incident. See Plaintiff’s Medical Records from Dr.

  Leon Anijar dated May 7, 2021, attached hereto as Ex. H.

         60.     Further, Plaintiff claims damages for past and future pain and suffering in an

  unspecified sum to be determined by a jury. See Ex. “A.”

         61.     The well-established rule adopted by the Eleventh Circuit states that a removing

  party can offer its own affidavits, declarations, or other documentation to establish federal removal

  jurisdiction and there is no limitation on the type of evidence that a defendant could offer once it

  timely files a notice of removal. See Pretka v. Kolter City Plaza, II, Inc., 608 F.3d 759 (11th Cir.

  2010) (discussing the binding law in the Eleventh Circuit that a defendant may submit a wide range

  of evidence in order to satisfy the jurisdictional requirements of removal) (emphasis added);

  Williams v. Best Buy Co., Inc., 269 F.3d 1316, 1319 (11th Cir. 2001).




                                                   16


                    150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                            TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:21-cv-22007-JEM Document 1 Entered on FLSD Docket 05/30/2021 Page 17 of 20




         62.     Where like here, the jurisdictional amount is not facially apparent on the face of

  Plaintiff’s Complaint; the court will look to the notice of removal and any accompanying

  documents relevant to the amount in controversy at the time the case was removed. Pretka, 608

  F.3d at 759; Williams, 269 F.3d at 1319; see also Tapscott v. MS Dealer Service Corp., 77 F.3d

  1353, 1357 (11th Cir. 1996) (discussing that when a plaintiff makes “an unspecified demand for

  damages in state court, a removing defendant must prove by a preponderance of the evidence that

  the amount in controversy more likely than not exceeds the . . . jurisdictional requirement).

         63.     Moreover, Eleventh Circuit precedent permits district courts to use their judicial

  experience and common sense in determining whether the case stated in a complaint meets federal

  jurisdictional requirements. Roe v. Michelin N. Am., Inc., 613 F.3d 1058, 1062 (11th Cir. 2010)

  (quoting Pretka, 608 F.3d at 754). Furthermore, a removing defendant, is not required to prove the

  amount in controversy beyond all doubt or to banish all uncertainty about it. See Pretka, 608 F.3d

  at 754. Thus, all that is required is that Target show by a preponderance of the evidence that the

  amount in controversy in the instant case exceeds $75,000.00. Id. at 752.

         64.     Additionally, a district court may consider the complaint and any later received

  paper from the plaintiff as well as the notice of removal and accompanying documents when

  deciding upon a motion to remand. See Katz, 2009 WL 1532129 at *4 (citing Lowery v. Alabama

  Power Co., 483 F.3d 1184, 1213-1214 (11th Cir. 2007)). Also, “a district court may consider

  evidence outside of the removal petition if the facts therein existed at the time of removal.” Id.

  (citing Williams v. Best Buy Co., 269 F.3d 1316, 1320 (11th Cir. 2001) and Sierminski v. Transouth

  Financial Corp., 216 F.3d 945, 949 (11th Cir. 2000)).

         65.     Similarly, the Eleventh Circuit Court has held that responses to discovery,

  deposition transcripts, and other documents can constitute and be considered the “other paper”


                                                  17


                    150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                            TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:21-cv-22007-JEM Document 1 Entered on FLSD Docket 05/30/2021 Page 18 of 20




  pursuant to and required by 28 U.S.C. § 1446(b)(3). See Wilson v. General Motors Corp., 888 F.2d

  779, 780 (11th Cir. 1989) (discussing that plaintiff’s response to defendant’s requests for

  admissions was the “paper from which it [was] first ascertained that the case [was] one which is

  or has become removable” pursuant to 28 U.S.C. § 1446(b)(3)); see also Lowery v. Alabama Power

  Co., 483 F.3d 1213, n. 61 (noting that a number of documents have been judicially recognized as

  such, including interrogatory responses).

         66.     Applying this principle, the Southern District of Florida has numerous cases

  wherein removal was directly based on the plaintiff’s admission that the amount in controversy

  exceeded $75,000.00. See Berman v. Target, 2015 U.S. Dist. LEXIS 190144 (S.D. Fla. December

  16, 2015); Monserrate v. Target Corp., 2014 U.S. Dist. LEXIS 193068 (S.D. Fla. April 7, 2014);

  Bencosme v. Target Corp., 2013 U.D. Dist. LEXIS 192025 (S.D. Fla. October 16, 2013); Wilson

  v. Target Corp., 2010 U.S. Dist. LEXIS 96399 (S.D. Fla. September 14, 2010).

         67.     In Monserrate, the defendant relied on the plaintiff’s responses to its request for

  admission and documents produced in response to its request for production to establish the basis

  for removal. Monserrate, 2014 U.S. Dist. LEXIS 193068, at *2. The plaintiff’s discovery

  responses demonstrated that the amount in controversy exceeded $75,000.00 and proved the

  diversity of citizenship between the parties. Id. at * 8. The Monserrate court relied on the well-

  established concept that 28 U.S.C. § 1446(b) allows for the consideration of “other paper,”

  including discovery responses, to determine whether removal is proper. Id.

         68.     Similar to Monserrate, Plaintiff’s answers and responses to Target’s initial

  discovery requests clearly demonstrate that the amount in controversy exceeds $75,000.00.

         69.     As shown herein, in this case, Plaintiff’s Responses to Target’s initial discovery

  requests (Interrogatories, Requests for Production, and Request for Admissions) conclusively


                                                 18


                    150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                            TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:21-cv-22007-JEM Document 1 Entered on FLSD Docket 05/30/2021 Page 19 of 20




  establishes that the amount in controversy exceeds this Court’s $75,000.00 jurisdictional threshold.

  See Composite Ex. E; Ex. F; & Ex. I at Nos. 8 & 9.

          70.    Based on the foregoing, Target has established that Plaintiff’s claimed damages in

  this case exceed $75,000.00 by Plaintiff’s own admission and the objective information within her

  answers and response to Target’s initial discovery requests and the medical records accompanying

  same therefore, removal in this case is proper. See Wilson, 888 F.2d 779 at 780; Sibilia v. Makita

  Corp., 782 F. Supp. 2d 1329, 1330–31 (M.D. Fla. 2010); Taylor v. Tractor Supply Co., 2014 WL

  5473558, at *1–2 (M.D. Fla. 2014); Wilson, 2010 LEXIS 96399, at *4.

                                         V. CONCLUSION

          Because the parties are citizens of different states, and because the amount in controversy

  exceeds Seventy-Five Thousand ($75,000.00) dollars exclusive of interest, fees, and costs, this

  action is removable pursuant to 28 U.S.C. §§ 1332, 1441, and 1446. Upon filing of this Notice of

  Removal, Target will promptly give written notice to Plaintiff and to the Clerk of the Circuit Court

  for the Eleventh Judicial Circuit in and for Miami-Dade County, Florida.

          WHEREFORE, Defendant, TARGET CORPORATION, respectfully requests the Notice

  of Removal be accepted as good and sufficient as required by law, and that the aforesaid action,

  Case No. 2020-026248-CA-01, be removed to the United States District Court for the Southern

  District of Florida, Miami Division, and that this Court assume full and complete jurisdiction

  thereof and issue all necessary orders and grant all general equitable relief to which Target is

  entitled.

          Dated: May 30, 2021

                                                Respectfully Submitted,

                                                /s/ Schuyler A. Smith
                                                Schuyler A. Smith, Esq.
                                                  19


                    150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                            TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:21-cv-22007-JEM Document 1 Entered on FLSD Docket 05/30/2021 Page 20 of 20



                                                  Florida Bar No. 70710
                                                  ssmith@hamiltonmillerlaw.com
                                                  Alexa C. Bontkowski, Esq.
                                                  Florida Bar No. 124612
                                                  abontkowski@hamiltonmillerlaw.com
                                                  HAMILTON, MILLER & BIRTHISEL, LLP
                                                  150 Southeast Second Avenue, Suite 1200
                                                  Miami, Florida 33131
                                                  Telephone: (305) 379-3686
                                                  Facsimile: (305) 379-3690
                                                  Attorneys Target Corporation



                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on May 30, 202119, I electronically filed the foregoing
  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing is being served
  this day on all counsel of record or pro se parties identified on the following Service List in the manner
  specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in some
  other authorized manner for those counsel or parties who are not authorized to receive electronically
  notices of Electronic Filing.
                                                  Respectfully Submitted,

                                                  /s/ Schuyler A. Smith
                                                  Schuyler A. Smith, Esq.


                                             SERVICE LIST

   Counsel for Plaintiff
   Peter J. Ridge, Esq.
   Law Offices of Anidjar & Levine, P.A.
   Attorneys for Plaintiff
   300 SE 17th Street
   Fort Lauderdale, Florida 33316
   Phone: (954) 525-0050
   Fax: (954) 525-0020
   pleadings@anl-law.com




                                                     20


                     150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                             TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
